KeRwiN, J.
The main question presented upon this appeal is whether the verdict is supported by the evidence. Under the established rule of this court, if there is any credible evidence to support the verdict it cannot be disturbed.
We do not regard the finding of the jury upon the first question of the special verdict respecting the good faith of the defendant necessary to support the judgment, therefore do not determine whether such finding is supported by the evidence or not.
All other findings of the special verdict are supported by the evidence, therefore the judgment must be affirmed.
Complaint is made by counsel for appellant of remarks made by the judge below upon the trial. We find no prejudicial error in this regard.
By the Oowrt. — The judgment is affirmed.